t c memo united_states tax_court robert perez morales petitioner v commissioner of internal revenue respondent ronda kay morales petitioner v commissioner of internal revenue respondent docket nos filed date carlton m smith for petitioners mark h howard and charles b burnett for respondent supplemental memorandum opinion kroupa judge these consolidated cases are before the court on robert morales and ronda morales’ joint motion to reconsider the opinion pursuant to this opinion supplements our prior memorandum opinion morales v commissioner tcmemo_2012_341 rule and their motions to vacate the decisions under rule in morales v commissioner tcmemo_2012_341 morales i in morales i we held that petitioners were not entitled to a first-time_homebuyer credit under sec_36 credit we further held petitioners liable for an accuracy-related_penalty penalty see sec_6662 petitioners ask that we vacate our decisions and reconsider our opinion as it relates to the penalty for the reasons that follow we will deny these motions background we adopt the findings_of_fact we made in morales i for convenience and clarity we repeat only the facts necessary to resolve these motions petitioners argued they were not liable for the penalty only because they acted in good_faith and with reasonable_cause in preparing their returns we held in morales i that because they failed to act with reasonable_cause in preparing the returns they were liable for the penalty rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code code in effect at relevant times unless otherwise indicated petitioners now concede they are not entitled to the credit petitioners now concede they were not entitled to the credit petitioners now argue however that they are not liable for the penalty because respondent failed to show an underpayment for see sec_7491 discussion we are asked to reconsider whether petitioners who claimed a credit causing negative taxable_income are liable for the penalty when the credit is later denied petitioners put forth this new inquiry of whether the claimed credit created an underpayment to which the penalty could apply this issue is before us on petitioners’ motions we turn now to the motions i standard of review we focus on whether to grant petitioners’ motions this court has discretion to grant a motion for reconsideration 110_tc_440 martin v commissioner tcmemo_2004_14 see also goettee v commissioner tcmemo_2004_9 we generally do not exercise our discretion absent a showing of unusual circumstances or substantial error of law or fact estate of quick v commissioner t c pincite reconsideration is intended to correct substantial errors of law or fact and allow introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding id pincite the purpose of reconsideration is not to rehash previous contentions or present new alternative arguments or legal theories id this court also has discretion to vacate a decision 87_tc_164 we refer to the federal rules of civil procedure because rule does not provide a standard for evaluation rule b the court may grant a motion to vacate upon a showing of newly discovered evidence mistake or extraordinary circumstances see fed r civ p b langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir ii motion for reconsideration we first address the reconsideration motion petitioners ask us to reconsider our opinion that petitioners are liable for the penalty rather than argue as they did at trial they now argue with the assistance of counsel that respondent did not meet his burden of production to establish that petitioners were liable for the penalty petitioners argue that respondent must show proof of an underpayment an underpayment is defined as the amount of tax exceeding the amount shown as the tax by the taxpayer on the return plus amounts not so shown carlton m smith petitioners’ counsel entered an appearance after we entered the decisions in morales i previously assessed sec_6664 petitioners raise this newly minted argument for the first time in the reconsideration motion we turn now to petitioners’ argument at trial that the penalty does not apply an accuracy-related_penalty applies to any portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b the accuracy-related_penalty does not apply however to portions of an underpayment as to which the taxpayer acted in good_faith and with reasonable_cause see sec_6664 sec_1_6664-4 income_tax regs the commissioner bears the burden of production regarding penalties and must show sufficient evidence to support imposing a penalty see sec_7491 116_tc_438 in morales i we held that respondent satisfied the burden of production by showing petitioners were negligent in claiming the credit petitioners failed to show that they acted with reasonable_cause in preparing the returns and they raised no other arguments id thus we stand by our finding in morales i that respondent met his burden of production by establishing that petitioners were negligence includes any failure to make a reasonable attempt to comply with provisions of the code exercise reasonable care in return preparation and keep adequate_records to substantiate deductions and credits claimed see sec_6662 sec_1_6662-3 income_tax regs negligent in claiming the credit see eg 139_tc_1 we now turn to petitioners’ new legal theory that although petitioners were negligent there was no underpayment to which the penalty could attach petitioners put forth this theory that respondent should have shown that the credit created an underpayment essentially petitioners argue for the first time that the repercussions of erroneously claiming the credit did not create an underpayment under sec_6664 respondent argues that unless petitioners assign error to the penalty it is not necessary to produce evidence to support the penalty because the penalty is considered conceded we agree petitioners conceded the penalty by failing to assign clear and concise error to respondent’s determination of the penalty see rule b 123_tc_213 118_tc_358 stern v commissioner tcmemo_2012_204 respondent is not required to establish the validity of a conceded issue swain v commissioner t c pincite petitioners argued only that they acted with reasonable_cause in preparing the returns no other assignments of error were directed toward the penalty before or during trial petitioners had ample opportunity to raise this newly minted argument before the disposition of morales i by amending the pleadings or presenting it at trial but failed to do so see rule petitioners are deemed to have conceded the penalty because they did not timely assign clear and concise error to the penalty see id a motion for reconsideration is not a forum to test new arguments when an opportunity to do so has been previously given estate of quick v commissioner t c pincite petitioners advance a new legal theory we decline their invitation to entertain this untimely argument further because we will deny the motion to reconsider there remains no basis to vacate our decisions in morales i iii conclusion accordingly we find it inappropriate to reconsider our opinion or vacate our decisions in morales i petitioners have not demonstrated unusual circumstances or substantial errors of fact or law instead petitioners raise for the first time a new legal theory as to why the penalty should not apply petitioners did not raise before or during trial the amount to which a penalty would apply therefore we decline to address petitioners’ argument now asserted for the first time see 67_tc_643 accordingly we will deny petitioners’ motion for reconsideration and motions to vacate we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing appropriate orders will be issued
